The Honorable H.G. Foster Prosecuting Attorney Twentieth Judicial District P.O. Box 1105 Faulkner County Courthouse Conway, AR 72032
Dear Mr. Foster:
This is in response to your request for an opinion concerning whether Faulkner County Emergency Squad private funds, which are raised through private donations and fund raising events, should be deposited in the Faulkner County General Fund and subsequently appropriated by the Quorum Court back to the Emergency Squad.
Please note that I have attached a copy of Opinion Number 89-082 recently issued by this office, which I believe answers your question in its entirety.  The local ordinances you have attached are helpful, but it is my opinion that none of them operate to change the conclusion of Opinion Number 89-082.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.